Citation Nr: 0932503	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-35 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 
1971.  He passed away in May 1996 at the age of 49, and the 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO 
which denied service connection for the cause of the 
Veteran's death.  The Board remanded the appeal for 
additional development in June 2007.  


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death in May 1996 is 
shown to have been the result of respiratory arrest due to or 
as a consequence of metastatic colon cancer.  

2.  The medical evidence of record is in relative equipoise 
as to whether the Veteran's death was due to a disease of 
service origin.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In light of the favorable decision, the Board finds that any 
VA deficiency in complying with VCAA is harmless error and 
that no useful purpose would be served by remanding the 
appeal to the RO.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Laws & Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the Veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2008).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(2008).  

In pertinent part, pursuant to 38 C.F.R. § 3.309(e), 
respiratory cancers, prostate cancer, and soft tissue 
sarcoma, manifested at any time after service shall be 
service connected, if a Veteran was exposed to a herbicide 
agent during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the reputable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  Under the authority 
of the Agent Orange Act of 1991 and supplemental legislation 
the Secretary of VA has reviewed reports from the National 
Academy of Sciences and determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
72 Fed. Reg. 32395, 32407 (Jun. 12, 2007).  

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

Initially, the Board observes that the appellant does not 
contend, nor does the record in any way demonstrate that the 
Veteran's fatal cancer was manifested in service or until 
more than three decades after his separation from service.  
Rather, she contends that the Veteran's cancer was due to 
herbicide exposure in Vietnam.  The appellant asserted that 
the Veteran was not a smoker and did not have any health risk 
factors, i.e., family history of cancer or occupational 
exposure to hazardous material, and that his initial symptoms 
included multiple respiratory problems.  It was also argued 
that while the Certificate of Death indicated the cause of 
death was colon cancer, the medical reports showed that his 
colon was cancer free.  The appellant argued that the primary 
etiology of Veteran's cancer was never found and that given 
his relatively young age at the time of death, the absence of 
known risk factors, and his presumptive exposure to 
herbicides in service placed the evidence in equipoise.  

The evidence of record showed that the Veteran was in good 
health until January 1996 when he starting having diffuse 
abdominal pain with fullness.  Subsequent diagnostic studies 
in March 1996 revealed a mass in the left lobe of the liver 
as well as ascites and multiple peritoneal nodules consistent 
with metastases.  Upper and lower endoscopies and 
paracentesis revealed atypical tumor cells of adenocarcinoma.  
A private treatment report, dated in April 1996, indicated 
that although the primary etiology of the Veteran's cancer 
could not be identified, the adenocarcinoma was metastatic to 
the peritoneal cavity and the liver.  The impression was 
peritoneal carcinomatosis with liver involvement, primary 
unknown, but most probably pancreatic or intestinal origin.  

The evidence showed that the Veteran underwent treatment, 
including chemotherapy to no avail, and that he passed away 
at home on May 22, 1996.  The Certificate of Death showed the 
Veteran's demise was the result of respiratory arrest due to 
or as a consequence of metastatic colon cancer.  

The evidence of record includes two letters from a private 
physician (Dr. B), dated in April 2007 and January 2009, to 
the effect that he believed that the Veteran's cancer was 
caused by herbicide exposure in service.  Dr. B noted that 
the Veteran had pleural effusions which indicated that his 
lungs were likely the primary or secondary source of his 
cancer.  The Veteran was also reported to have had chronic 
hiccups, which are caused by irritation of the phrenic nerve, 
and that such findings are also consistent with a lung 
primary origin of cancer.  Dr. B opined that the Veteran's 
cancer originated from his lungs and metastasized to his 
abdomen because he had early respiratory system involvement 
and had a positive chest x-ray study with pleural effusions.  

In an April 2008 opinion, a VA physician indicated that she 
reviewed the claims file and medical literature, and included 
a discussion of all the pertinent evidence of record.  The VA 
examiner noted that although the certificate of death showed 
the Veteran's demise was related to colon cancer, the medical 
reports of record did not show any objective evidence of 
cancer of the colon.  She also indicated that the diagnosis 
of adenocarcinoma metastatic to the peritoneal cavity and the 
liver, primary unclear, was consistent with the medical 
evidence.  However, she indicated that any opinion regarding 
the etiology or primary source of the Veteran's cancer would 
be purely speculative and declined to offer a medical 
opinion.  

In April 2009, the claims file was reviewed by an independent 
medical expert (IME) for the specific purpose of determining 
the etiology of the Veteran's fatal cancer.  The 
hematology/oncology specialist indicated that the claims file 
was reviewed and included a detailed description of the 
Veteran's medical history and a discussion of the private and 
VA medical reports discussed above.  The examiner indicated 
that there was very little medical evidence of record to 
determine the specific nature or primary source of the 
Veteran's cancer, and that respiratory cancer as a primary 
source could not be proved or disproved.  However, he opined 
there was no evidence to support metastatic colon cancer as 
the underlying cause.  

The examiner noted that the Veteran was quite young to 
manifest such advanced and rapidly progressive malignancy and 
that there was no family history of cancer.  He also noted 
that Agent Orange is a well known carcinogen and that the 
list of presumptive diseases under 38 C.F.R. § 3.309(e), 
though specifically limited by regulations, was not an all 
inclusive list.  Given the limited medical evidence, he 
opined that it was not possible to determine, definitively, 
whether the Veteran's fatal cancer was etiologically related 
to his presumed herbicide exposure in service.  

The specialist indicated that he disagreed with some Dr. B's 
assertions, vis-à-vis, that the Veteran's respiratory 
symptoms was evidence of primary or secondary lung cancer.  
He noted that such symptoms are not specific to just lung 
cancer and are quite common in other types of cancer.  
However, he agreed that adenocarcinoma can originate in the 
lungs and that a diagnosis based on paracenthesis cytology, 
as in this case, is not a very accurate or specific 
diagnostic test to determine a primary source.  He noted that 
the symptomatology of adenocarcinoma of unknown primary, 
metastatic to the peritoneal cavity and liver may be due to 
several primary etiologies, including gastrointestinal, 
respiratory and others, and that there was no documentation 
as to why the pathologist thought that the Veteran's cancer 
was of gastrointestinal origin.  The specialist opined that 
with the limited medical data and the absence of 
direct/causative medical evidence, with attention only to 
presenting symptoms, it was not possible to determine with 
any degree of medical certainty, the primary source for the 
Veteran's fatal disease process.  However, the examiner went 
on to suggest that, given the Veteran's known carcinogenic 
exposure; the early age of onset and rapid and fatal disease 
course, his cancer may be related to herbicide exposure, 
though there is no direct evidence.  

In this case, the medical opinions are in agreement on 
several points.  That Agent Orange is a well known 
carcinogen; that the Veteran is presumed to have been exposed 
to herbicides; that he had no known risk factors for cancer; 
that he did not have colon cancer, and that the primary 
source of his adenocarcinoma can not be determined with any 
degree of medical certainty.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board must 
weigh the credibility and probative value of the above 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995)).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Board must account for 
the evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

As noted above, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  In this 
case, the medical opinions, particularly the IME opinion are 
well-reasoned, consistent with, and based on a review of the 
evidentiary record, and are thorough and detailed.  The 
various physicians addressed the medical questions in this 
case and reached different conclusions as to the possible 
etiology of the Veteran's adenocarcinoma.  Moreover, none of 
the physician's could, with any degree of medical certainty, 
identify the specific etiology of the Veteran's cancer.  
Therefore, the Board finds that the evidence is in relative 
equipoise.  Accordingly, resolving all reasonable doubt in 
the appellant's favor, the Board finds the evidence supports 
entitlement to service connection for the cause of the 
Veteran's death.  38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


